Title: James Madison to Robley Dunglison, 10 November 1832
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir,
                            
                            
                                
                                     Montpr.
                                
                                Novr 10. 1832
                            
                        
                        
                        I have recd. yours of the 8th. with the little volume on Cholera forwarded at the request of Mr. Trist, which
                            will be passed on to him as soon I have looked a little into it.
                        I have recd. from Philada. the 2d. Vol. of your Physiology, & make now my acknowledgment for both. I
                            wish I was more in a condition to profit of their contents. I have not been able as yet to do more than glance at them.
                            From the aspect of the plan, from the few topics I have adverted to as least beyond my competent Judgement, and more than
                            all, looking to the source from which the work comes, I cannot doubt that it is what it ought to be & was expected
                            to be. It cannot fail to receive from the public the welcome due to it, & to be particularly valuable to those to
                            whose instruction it was particularly accommodated
                        Of the state of my health, I can give no other account, than what you will infer from appearances when you
                            were an eye witness, & from the lapse of time.
                        Mrs. Madison joins us always in kind remembrances to Mrs. Dunglison, and in every good wish for you both.
                        
                            
                                James Madison
                            
                        
                    